COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-04-211-CR
 
 
RAUL IGNACIO SANCHEZ                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Raul Ignacio
Sanchez appeals from a conviction for aggravated assault with a deadly weapon
committed on July 11, 2002.  A jury
convicted Appellant and assessed his punishment at twelve years= confinement.  The trial court
sentenced Appellant accordingly.  We will
affirm. 
 




                                                Anders Review
Appellant=s court-appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  In his motion,
counsel avers that he has conducted a professional evaluation of the record and
after a thorough review of the applicable law has reached the conclusion that
there are no arguable grounds to be advanced to support an appeal of this
cause, and that the appeal is frivolous. 
In his brief, counsel has reviewed the history of the case, including
detailing the evidence presented. 
Counsel=s brief and motion meet the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no reversible grounds on appeal and referencing any grounds that might arguably
support the appeal.  See Mays v. State,
904 S.W.2d 920, 922-23 (Tex. App.CFort Worth 1995,
no pet.).  Appellant has also filed a pro
se brief on his own behalf raising two points challenging the legal and factual
sufficiency of the evidence. 




In our duties as a reviewing court, we must conduct an
independent evaluation of the record to determine whether counsel is correct in
determining that the appeal is frivolous. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays, 904 S.W.2d at 923. 
Only then may we grant counsel=s motion to
withdraw.  See Penson v. Ohio, 488
U.S. 75, 83-84, 109 S. Ct. 346, 351 (1988).
We have carefully reviewed the record, counsel=s brief, and the
brief filed by Appellant pro se.  We
agree the appeal is wholly frivolous and without merit.  We find nothing in the record that might
arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).  Therefore, we grant the motion to withdraw
filed by Appellant=s counsel and affirm the trial court=s judgment. 
PER CURIAM
 
PANEL
F:  HOLMAN, LIVINGSTON, and DAUPHINOT,
JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 2, 2006




[1]See Tex. R. App. P. 47.4.